Citation Nr: 1638267	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-32 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rhinitis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic skin condition. 

4.  Entitlement to service connection for a chronic skin condition.    

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for diabetes mellitus.  



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2016 Board Decision, the Board remanded the issues on the title page.  The case is now again before the Board for appellate review.


FINDINGS OF FACT

1.  An October 1993 RO rating decision denied service connection for vasomotor rhinitis and a lung condition; the Veteran did not file a timely notice of disagreement regarding that decision, nor did he submit new and material evidence within one year after notification of the decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for vasomotor rhinitis or a lung condition has not been received since the October 1993 rating decision.

3.  An August 2004 RO rating decision denied service connection for a chronic skin condition; the Veteran filed a timely notice of disagreement with that decision and a statement of the case was issued in June 2005.  The Veteran did not file a timely substantive appeal as to this issue.  

4.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a chronic skin condition has been received since the August 2004 rating decision.

5.  The preponderance of the evidence shows that the Veteran does not have a chronic skin condition that manifested during service or is causally or etiologically related to the Veteran's service.

6.  The preponderance of the evidence shows that the Veteran's hearing loss did not manifest during service and is not causally or etiologically related to the Veteran's noise exposure during service.

7.  The preponderance of the evidence shows that the Veteran's bilateral tinnitus did not manifest during service and is not causally or etiologically related to the Veteran's noise exposure during service.

8.  The preponderance of the evidence shows that the Veteran does not have a diagnosis of diabetes at any time during the period on appeal.  


CONCLUSIONS OF LAW

1.  The October 1993 rating decision denying service connection for rhinitis and bronchitis became final.  38 U.S.C.A. § 7105(c) (West 1992); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received since the October 1993 denial of service connection for vasomotor rhinitis; therefore, the claim is not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).

3.  New and material evidence has not been received since the October 1993 denial of service connection for a lung condition; therefore, the claim is not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).

4.  The August 2004 rating decision denying service connection for a chronic skin condition became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  New and material evidence has been received since the August 2004 denial of service connection for a chronic skin condition; therefore, the claim is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).

6.  The criteria for service connection for a chronic skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

8.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

9.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in September 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, including Social Security Administration records.  VA examinations have been conducted and nexus opinions have been obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were obtained and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      I.  Reopening Service Connection - Bronchitis and Rhinitis

A review of the record shows that claims of service connection for vasomotor rhinitis and a lung condition were denied in an October 1993 rating decision.  The Veteran did not file a notice of disagreement regarding the October 1993 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105 (West 1992); 38 C.F.R. §§ 20.302, 20.1103 (1993).  The Veteran also did not submit any information or evidence within one year of the October 1993 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (1993); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

Generally, a claim which has been denied in an unappealed RO decision or            an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to    a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for vasomotor rhinitis and a lung condition were previously denied by the RO in October 1993 because the evidence did not show that a chronic upper respiratory condition or pulmonary condition was had its onset during service. 

The evidence of record at the time of the Board decision included service treatment records showing treatment in service for a runny nose and a chest cold.  Also of record was a VA examination in July 1993 showing current diagnoses but no relationship to the Veteran's service.  

The evidence received since the October 1993 rating decision does not address whether the Veteran's current disability is causally related to service.  The additional evidence, consisting of treatment records, shows that the Veteran continues to maintain a diagnosis of rhinitis and bronchitis with mild chronic obstructive pulmonary disease (COPD).  

Upon review of the record, the Board finds the evidence submitted since the October 1993 rating decision is cumulative of the evidence and argument previously considered.  The medical evidence shows continued treatment for rhinitis and bronchitis with COPD without showing any connection to service.  

The basis for the prior denial was the lack of any evidence linking the Veteran's rhinitis and bronchitis to military service.  None of the medical evidence received since the October 1993 decision links the Veteran's disabilities to his military service.  As such, the evidence received since the last final decision in October 1993 does not relate to an unestablished fact necessary to substantiate the Veteran's claims.  Therefore, the evidence is not new and material, and the claims cannot be reopened at this time.

      II.  Reopening Service Connection - Chronic Skin Condition

A review of the record shows that a claim of service connection for a chronic skin condition was denied in an August 2004 rating decision.  The Veteran filed a notice of disagreement regarding the rating decision and a statement of the case was issued.  The Veteran did not file a timely substantive appeal or otherwise perfect his appeal to the Board.  Therefore, that decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

As noted above, a claim which has been denied in an unappealed RO decision or            an unappealed Board decision may not thereafter be reopened and allowed absent new and material evidence.  38 U.S.C.A. §§ 5108, 7104. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015). 

The Veteran's claim for service connection for a chronic skin condition was previously denied by the RO in August 2004, in part, because the evidence did not show that the Veteran had a current chronic skin disability.  

Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in August 2004, VA has received additional evidence, including evidence that the Veteran was treated for a skin disability manifested by whelps in March 2006.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a chronic skin disability.

      III.  Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system (such as sensorineural hearing loss or tinnitus) or diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).




      IV.  Service Connection - Chronic Skin Disability

The Veteran essentially contends that he developed a chronic skin disability during his active service as a result of his skin complaints during service or as a result of herbicide exposure during service.  

The Veteran has not been diagnosed with a chronic skin disability post-service.  The record contains an October 1993 VA examination that noted no current skin disability, although the Veteran described a history of hives at that time.  The examiner suggested that the Veteran return when his rash became active again.  The Veteran did not return.  The Veteran's service treatment records are silent regarding any complaints of skin disability until March 2006.  In March 2006, VA treatment records indicate that the Veteran reported recently developing whelps on his skin and a desire to file a claim.  The evidence does not show any additional complaints of whelps or an additional skin disability after March 2006.  Therefore, the Board finds that the Veteran does not have a chronic skin disability.  

The Board notes that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is also cognizant of the holding of the Court in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Board finds that the March 2006 treatment record does not constitute a diagnosis of a current disability.  First, there is no diagnosis of a disability in the March 2006 report.  Instead, the report simply documents the Veteran's report of whelps and his desire to file a claim for benefits.  Second, this note was created more than 3 years prior to the date the present claim for benefits was filed, which the Board finds is not recent.  Third, this note records a single incident and does not show an ongoing condition such that it would be reasonable for the Board to conclude the condition would be present years later when the Veteran filed his claim.  

In any event, the Veteran's single complaint of whelps is not causally related to service.  The Veteran's complaints in service include a June 1968 complaint of a rash while shaving and an additional June 1968 complaint of a rash on his feet and scrotal region.  The Veteran's service treatment records do not show complaints or treatment for whelps.  Additionally, his March 1970 separation report of medical examination showed a clinically normal skin examination, and his skin was clear on examination in 1993.  The remainder of the evidence does not suggest any relationship between the report of whelps in 2006 and service.    

Regarding the Veteran's assertion that his skin disability may be causally related to herbicide exposure, the Board notes that under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era; therefore, his exposure to herbicides is presumed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Board notes that the record does not contain any diagnosis related to a skin condition that matches any disease listed in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).  Thus, service connection based on exposure to herbicides cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  No competent evidence has been submitted suggesting a direct link between the Veteran's reported skin condition and his exposure to herbicides.  

While the Veteran believes that he has a current skin disability that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of the reported whelps is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his reported skin disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his more recent complaint is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his more recent skin complaint is not competent medical evidence.  

In sum, the Veteran had minor complaints of skin rashes during service.  The Veteran also had a clinically normal separation examination.  The record shows no current chronic skin disability that is causally related to service.  Additionally, the Veteran does not have a current skin disability that is entitled to a presumption of service connection due to exposure to herbicides.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a chronic skin condition.  As the preponderance of the evidence is against the claims for service connection for a chronic skin condition, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

      V.  Service Connection - Hearing Loss and Tinnitus

As the issues of service connection for hearing loss and tinnitus stem from the same factual basis, the Board will address them together.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded an audiological evaluation prior to entry into service in February 1968.  At that time, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
30
LEFT
20
20
15
15
30

Upon separation from service, the Veteran was not provided with an audiological evaluation showing puretone thresholds.  Rather, the Veteran was provided with a whisper test in March 1970.  The Veteran's whisper test showed 15/15 for whispered voice.  The Veteran's separation examination also noted clinically normal ears and drums.  

Post-service, the Veteran was afforded a VA examination in July 1993.  At that time, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
15
LEFT
10
5
0
10
35

The Veteran's word recognition scores were 96 percent on the right and 94 percent on the left.  Although the Veteran reported subjective hearing loss, the Veteran did not have hearing loss for VA purposes.  

At the July 1993 audiological evaluation, the Veteran denied tinnitus.  In a separate July 1993 VA examination report though, the Veteran reported ringing in the ears on a recurring basis usually worse at night.  Without viewing the audiological results, the examiner diagnosed bilateral neurosensory hearing loss with intermittent tinnitus secondary to noise exposure.

The Veteran was afforded a VA examination in June 2010.  The examiner noted that the Veteran's tinnitus was recurrent with onset about 20 years prior.  The examiner found that no puretone air conduction thresholds were deemed reliable nor were any speech tests scores deemed reliable.  Bone conduction thresholds were normal which would indicate that at least one ear has hearing within normal limits.  According to the examiner, if tinnitus was present the etiology could not be determined without resorting to mere speculation.  

The Veteran was afforded another VA examination in March 2016.  At that time, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
35
LEFT
20
20
35
40
50

The Veteran was diagnosed with hearing loss for VA purposes.  The examiner reviewed the claims file and opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  He noted that the Veteran was seen at the VA medical center in July 1993 and was found to have normal hearing for VA purposes, over 23 years after leaving active military.  Therefore, the present loss is not due to military noise exposure.  

Regarding the Veteran's tinnitus, the examiner noted that the Veteran's tinnitus occurred about once a week and had been present for several years.  The examiner opined that it is less likely than not caused by or a result of military noise exposure.  The examiner found no link in time to the military.  

In order for service connection to be granted for hearing loss, the hearing disability requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Noise exposure during service has been established.  The analysis below will therefore focus on the etiology of the hearing loss and tinnitus and whether it is related to military service.

The Veteran is competent to report having tinnitus as it is a condition that is capable of lay observation.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  However, his reports place the onset of his tinnitus at the earliest 1980 which is 10 years after his separation from service.  As such, his lay observations are insufficient to establish a connection to service.  The Veteran is also competent to relay his observations of his hearing, but not to diagnose himself with hearing loss disability for VA purposes or to address the etiology of hearing loss as such is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the etiology of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  In any event, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran had normal hearing for VA purposes upon entry into service, and the Veteran's hearing was normal for VA purposes in July 1993, 23 years after separation from service.  The VA examiner in March 2016 specifically found that it is less likely than not that the Veteran's current hearing loss is causally related to his noise exposure during service given the finding of no hearing loss for VA purposes 23 years after service.  There is no medical evidence in significant conflict with this opinion.  In addition, the opinion was offered after a review of the pertinent evidence including the Veteran's statements and audiological testing results.  As such, it is afforded high probative value.  

Regarding his tinnitus, the Veteran's service treatment records show no complaints or treatment for tinnitus.  Post-service, the Veteran denied tinnitus in 1993; yet, he also reported ringing in the ears on a recurring basis.  It is unclear if tinnitus was present at this time given the conflicting reports.  In any event, he reported in June 2010 that his tinnitus had an onset around 20 years prior, which places the onset around 1980 - more than a decade after separation from service.  During the 2016 examination, the Veteran reported tinnitus being present for "several years."  Treatment records show no indication of tinnitus related to service.  The VA examiner in March 2016 specifically found that it is less likely than not that his current tinnitus complaints are causally related to his noise exposure during service as there is no link in time to the military.  As explained above, the evidence of record including the Veteran's statements support the premise upon which the examiner's opinion is based - that tinnitus was not present in the military or until years thereafter.  As such, the opinion is afforded high probative value.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus.  As the preponderance of the evidence is against the claims for service connection for hearing loss and tinnitus, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

      VI.  Service Connection - Diabetes Mellitus

The Veteran essentially contends that he currently has diabetes mellitus that is causally related to his service, specifically his exposure to herbicides during his service in Vietnam.  

As noted previously, the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam, and diabetes mellitus is a disease presumed to be related to exposure to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Although diabetes mellitus would be service-connected under the herbicide presumption listed above, the Board notes that the Veteran's claims file is silent regarding any treatment or diagnosis of diabetes mellitus.  Service treatment records are silent regarding any indications of diabetes.  The Veteran's urinalysis in March 1970 showed essentially negative results.  A July 1993 VA examination noted a negative history regarding the endocrine system.  July 1993 lab work showed glucose within the normal reference range.  

The Veteran was afforded a VA examination in December 2009.  The Veteran reported that he had not been diagnosed with diabetes mellitus as of that time.  He denied any increased thirst, had no polyuria or other diabetic symptoms.  He was on no diabetic medications and had no history of ketoacidosis or hypoglycemia.  He was not on a restricted diet.  The examiner performed a physical examination.  The examiner concluded that the Veteran had no diagnosis of diabetes mellitus.  He specifically noted that the Veteran did not meet the criteria based on his objective lab tests for the diagnosis of diabetes mellitus.

Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  There is also no evidence of diabetes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The weight of the evidence demonstrates that the Veteran does not currently have diagnosed diabetes mellitus.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102











      (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for bronchitis is denied.

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for rhinitis is denied.

New and material evidence having been received, the claim of entitlement to service connection for a chronic skin condition is granted; to this extent only the benefit is granted. 

Entitlement to service connection for a chronic skin condition is denied.    

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


